DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-22 files 4/27/20. Claims 1 and 14 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7. Claims 1-5,7-17,19-22 are rejected under 35 U.S.C. 103 by Miao et al. (US 10,009554; hereafter Miao) in view of Nadler (US 2017/0039413)

Regarding claim 1, 14, Miao discloses a device and method for detecting objects [Abstract, Fig 1], the device comprising:
a camera configuration [Fig 1] said camera configuration having an infrared illuminator 110 in Fig 1] emitting infrared radiation and at least one camera with an infrared image sensor [col 3 lines 47 to 60]; and
a controller for controlling said camera configuration [114 in Fig 1] and evaluating video frames recorded by said camera configuration [col lines 4 to 24].

Miao fails to explicitly disclose using the camera configuration for video monitoring a monitoring space. Nadler teaches a system and method for detecting the presence of a drone and monitoring the airspace above that area using video cameras [par 0009, 0017, Fig 3].

One of ordinary skill would recognize that using Nadler’s teaching in Miao’s invention allows for the monitoring of a certain space. 



Regarding claims 3-5, 7, 15, 16, Miao in view of Nadler disclose the device/system according to claim 2, 15, and Miao further discloses said controller is configured to operate said infrared illuminator with infrared pulses of different radiation power [Fig 2] ; and said controller is configured to determine a distance of an object from said camera configuration from an intensity difference of measurement signals recorded by said at least one camera as a result of the infrared pulses of different radiation powers [Figs 1, 2].

Regarding claims 8, 9, 17, Miao in view of Nadler disclose the device according to claim 5, and Miao fails to disclose and Nadler teaches the video camera can be operated in a zoom operation [par 0027].
One of ordinary skill would use Nadler’s teaching in Miao’s invention so as to identify the object in the monitored space.

Regarding claims 10-12, 19-21, Miao in view of Nadler disclose the device according to claim 1, and Miao discloses a high pass filter and a brightness sensor [col 3 lines 47 to 60] but fails to disclose and Nadler teaches at least one pan-tilt-zoom camera [par 0027] 

Regarding claim 13, Miao in view of Nadler disclose the device according to claim 1, and Miao discloses infrared illuminator outputs a plurality of radiation fields, radiation intensities of the radiation fields decreasing in edge regions to neighbouring radiation fields [col 4 lines 42 to 65]

Regarding claim 22, Miao in view of Nadler disclose the device according to claim 1, and Miao discloses recording reference images by means of the camera configuration and storing the reference images in a memory of the controller [Fig 3].

8. Claims 6 and 18 are rejected under 35 U.S.C. 103 by Miao in view of Nadler and further in view of Sun (US 2017/0104939).

Regarding claims 6 and 18, Miao in view of Nadler disclose the device and method of claims 1 and 14 but fail to explicitly disclose the IR illuminators are IR LEDs.

Sun teaches uses IR LEDs as IR illumination sources [par 0023, 0038].
One of ordinary skill would recognize that using Sun’s teachings in the invention of Miao in view of Nadler would allow for using an inexpensive and efficient IR source in the wavelength range between 700 nm to 1mm.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                  /DAVID P PORTA/                                                                                        Supervisory Patent Examiner, Art Unit 2884